UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Semi-Annual Report For the Six Months Ended September 30, 2013 Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Osterweis Institutional Equity Fund Disclosures Past performance is no guarantee of future results. This commentary contains the current opinions of the author as of the date above, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. This index includes the reinvestment of dividends. The index does not incur expenses and is not available for investment. The Barclays U.S. Aggregate Bond Index (BC Agg) is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.The 60/40 blend is composed of 60% S&P 500 and 40% BC Agg and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income.These indices do not incur expenses and are not available for investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. P/E Ratio is the valuation ratio of a company’s current share price compared to its per-share earnings. Correlation is a statistical measure of how two securities move in relation to each other. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments Osterweis Fund Portfolio Managers’ Review 4 Fund Overview 5 Schedule of Investments 6 Osterweis Strategic Income Fund Portfolio Managers’ Review 8 Fund Overview 9 Schedule of Investments 10 Osterweis Strategic Investment Fund Portfolio Managers’ Review 14 Fund Overview 16 Schedule of Investments 17 Osterweis Institutional Equity Fund Portfolio Managers’ Review 22 Fund Overview 23 Schedule of Investments 24 Financial Statements Statements of Assets and Liabilities 26 Statements of Operations 27 Statements of Changes in Net Assets Osterweis Fund 28 Osterweis Strategic Income Fund 29 Osterweis Strategic Investment Fund 30 Osterweis Institutional Equity Fund 31 Financial Highlights Osterweis Fund 32 Osterweis Strategic Income Fund 33 Osterweis Strategic Investment Fund 34 Osterweis Institutional Equity Fund 35 Notes to Financial Statements 36 Expense Example 43 Additional Information 45 Approval of Investment Advisory Agreements 46 Privacy Notice 49 1 Letter from the Chief Investment Officer and the President November 1, 2013 Dear Investors, This fall, our political leaders once again succeeded in holding the U.S. government budget, and by extension the broader economy, hostage to their respective political agendas.We believe it is important to avoid getting caught up in the drama on Capitol Hill and remain focused on the slow but continued healing taking place in the U.S. economy.This was our advice a year ago at the height of the fiscal cliff uncertainties and again earlier this year heading into the sequestration battle.In both instances, it paid to remain invested and not get distracted by the political drama in Washington, D.C.Increased market volatility can be expected as long as the partisan battles rage on in D.C.This may even be a reasonable excuse for the stock market rally of the past 15 months to take a breather, but we doubt that there will be any material damage done to the U.S. economy from the partial government shut down.Consequently, once the political dust settles surrounding the budget and the debt ceiling, we think that equity markets will resume their upward bias. The bullish argument for remaining invested in equities, even after the strong market rally over the past four years, hinges on a potential acceleration in U.S. economic activity in 2014 and 2015 driven by continued recovery in housing and construction markets, demand growth for other non-durable goods, recovery in corporate capital spending and continued growth in broad-based consumer spending.Even though interest rates have backed up somewhat from unsustainably low levels earlier this year, credit conditions continue to improve with consumer, corporate and financial sector balance sheets all in either good or great shape.The sharp rebound in home and stock prices has helped to restore both consumer net worth back to pre-2008 levels and confidence along with it.As the employment backdrop continues to improve gradually, household formation should recover back to more normal levels and support meaningfully higher home construction levels given the very low levels of housing starts since the financial crisis.There is some concern that the spike in mortgage rates could derail the housing recovery already underway, but our sense is that most borrowers will still view interest rates as low by historical standards. Based on projections from J.P. Morgan, we do not believe that growth in 2014 and 2015 will experience the same drag from the fiscal tightening (sequestration and tax hikes) that has likely held back the economy this year.At the same time, recent data indicates that growth in the rest of the world is beginning to rebound.An eventual global reacceleration in economic growth would likely lift corporate profit growth from the current sluggish 3-5% growth rate.Given the slack in labor markets, generally benign commodity markets and plenty of underutilized factory capacity, we think the odds are that this next phase of economic growth can occur against the backdrop of continued low inflation.If we are correct, this may allow the Federal Reserve (the Fed) to keep interest rates low for the next several years.The potential therefore exists for both earnings and multiples to rise further from current levels. One of the major wildcards that could detract from this relatively rosy scenario is the role of the Fed’s quantitative easing (QE) program.It is well understood by markets that Fed Chairman Bernanke would eventually like to begin scaling back the current pace of QE.When the Fed initially discussed a possible tapering of its bond purchases in the second quarter, equity and bond markets slumped as investors feared the end of easy money.For much of this past summer there has been a palpable sense of unease in the markets stemming from the uncertainty of just when and how the Fed would start to scale back its liquidity injection machine.In a surprise move on September 18th, the Fed announced that based on current data any tapering would be indefinitely delayed.The Fed is concerned about the tepidness of the current economic recovery and does not want to make any move that would either undermine the expansion or add to the uncertainty already roiling markets stemming from the budget and debt ceiling battles in Washington D.C. Our contention all along has been that given the anemic pace of economic recovery and stubbornly high unemployment, the Fed would in fact lean towards supporting growth rather than restraint.There is still considerable excess capacity in the economy, so even aggressive monetary stimulus should not have an inflationary impact.Rather than lean against non-existent inflation, the Fed is likely to continue pursuing monetary stimulus in the hope of moving the economy closer to full employment.QE appears to have succeeded in keeping longer-term interest rates low over the past several years which translated into very attractive borrowing rates for all types of borrowers: Consumer (mortgage), corporate (investment and non-investment grade bonds), financial (margin) and even governments.Cheap credit has 2 Letter from the Chief Investment Officer and the President probably helped generate some incremental economic growth but the most visible impact of QE has been in inflating prices of both real assets (real estate, precious metals and commodities) and financial assets (stocks and bonds).The current $85 billion per month pace of QE has helped expand the Fed’s balance sheet to a staggering $3.5 trillion.The unknown is to what extent credit and equity markets have been lifted by this flood of liquidity and to what extent there will be price weakness when the flood recedes. We think a reasonable response to this question is that the Fed is likely to begin tapering and reducing its level of bond purchases only when the economy shows signs of material and sustainable strengthening.Our best guess is that investors will at first react negatively to the taper, but they will eventually come around to our point of view that tapering does not and should not presage the end of the recovery.A strong and self-sustaining economy is good for corporate profits and corporate profit growth is good for stock prices.Therefore, we are not alarmed at the prospect of tapering when looking at equities. The outlook for bonds is necessarily more nuanced.Interest rates are likely to move higher as the Fed phases out QE for two reasons: The first will be a meaningful decline in demand for bonds coming from the Fed; the second driver of higher rates will reflect the very same pick-up in economic activity and demand for credit that would motivate the Fed to taper.Longer-dated investment grade bonds are likely to be the most exposed to price declines resulting from an increase in rates.We believe shorter-dated, credit sensitive corporate bonds continue to offer the best risk/reward potential in the bond market. Given our conviction that the U.S. economy still has ample room for further recovery and our belief that the Fed will not do anything to risk derailing the recovery, we remain constructive on equities.We continue to focus on unloved, misunderstood, attractively valued companies that should be able to grow faster than both the overall economy and the broader equity market.We also continue to like companies with strong and growing free cash flow that should be returned to shareholders in the form of dividends and share repurchases.Furthermore, we remain steadfast in our view that investors have de-emphasized U.S. equities in their portfolios over the last 10-20 years and could eventually re-emphasize them.Renewed optimism over the economic vitality of the U.S. could attract investor flows not just from the U.S. but globally as well.In past investment outlooks we made reference to possible economic reform in China that could unleash trillions of dollars of captive Chinese savings into the world markets.Our friends at Lombard Street Research make a compelling case for a set of reforms that Chinese policymakers know they need to pursue in order to avoid following the boom/bust development path taken by Japan over the past 50 years.The new Chinese leadership apparently understands that rebalancing the Chinese economy away from excessive and wasteful infrastructure and real estate spending and towards a market based economy is essential to long-term sustained growth.Continuing on the current path will only result in ever larger bubbles, a ballooning of bad debt in the banking system and further deterioration in China’s manufacturing competitiveness and profitability.Structural reforms will ultimately need to include interest and exchange rate liberalization, opening the capital account, a cleanup of the banking sector and energy price liberalization.These reforms will likely take years to put in place as they threaten entrenched interests and could result in meaningful near term economic instability.However, given the size of the trapped savings within China, even just a gradual easing on capital flows could result in a material new source of demand for U.S. equities and concomitant selling pressure on U.S. Treasuries. If you are not currently receiving our quarterly shareholder letters and outlooks by email and would like to receive them, please email contact@osterweis.com or call (800) 700-3316 to be added to our distribution list. Sincerely, John Matt Please see back of front cover for additional disclosures. 3 Osterweis Fund | Portfolio Managers’ Review Performance Summary The Osterweis Fund (the “Fund”) generated a 9.32% total return for the six-month period ending September 30, 2013, outperforming its benchmark, the S&P 500 Index (the “S&P 500”), which returned 8.31% over the same period.(Please see standardized performance in the table following this review.) Market Review The equity market, as measured by the S&P 500, gained a solid 8.31% in the first six months of the fiscal year and is up 19.34% for the trailing twelve months.The market rally over the past 12-18 months occurred in spite of headline grabbing wrangling in Washington D.C. over the U.S. debt ceiling, government spending and taxes.The willingness of the market to look through the uncertainty emanating from D.C. is based on the earnings recovery in the S&P 500 in 2010-2012 that resulted in an attractive market valuation both relative to bonds and vis-a-vis historical equity valuations.Moreover, evidence has been building for the past several years that economic and financial conditions in the U.S. are on the mend and growth in 2014-2015 may finally be able to break out from the sluggish 1-2% range in which it has hovered for the better part of this recovery.At the same time, financial and economic conditions in the emerging markets have deteriorated.The growing divergence in conditions and outlooks between the developed world (especially the U.S.) and the emerging markets represents a stunning reversal in the investment landscape in a relatively short period of time. Portfolio Review At the start of the fiscal year on April 1, 2013, our equity exposure was 95%.Throughout the following six months, the Fund remained relatively fully invested.At the end of the period on September 30th, the Fund’s equity weighting remained approximately the same at 96%. The Fund outperformed the benchmark for the six-month period ending September 30.Favorable stock picking accounted for most of the value added, with our selections in Financials and Health Care making the greatest relative contribution overall.The top performer in Financials was Nationstar Mortgage, which gained over 50% during the period.In Health Care, Valeant and HealthSouth added the most value, with the former rising close to 40% and the latter more than 30%.Other notably rewarding investments include Consumer Discretionary stock Viacom and Industrials holding Boeing, with each advancing over 35% and rounding out the Fund’s top five performance contributors.On the negative side, stock selection in Consumer Staples, in particular our stock pick Unilever, slightly diminished the Fund’s outperformance.Besides Unilever, the largest detractors from performance were spread out over various sectors and included Cosan in Energy, BM&FBOVESPA in Financials, Hologic in Health Care, Compuware in Information Technology and Air Lease in Industrials. Also boosting relative returns was our sector allocation, with our lower weighting in Consumer Staples, absence of Telecommunications exposure, and higher weighting in Health Care compared to the benchmark adding the most value.Somewhat dampening this positive impact was the Fund’s greater exposure to Utilities and Energy as well as underweighting in Industrials and Financials. Outlook & Portfolio Positioning We believe the stock market is neither patently undervalued nor overvalued at its current level.We remain intrigued with what could be a supportive macroeconomic backdrop over the next several years.The combination of continued and perhaps accelerating economic growth both in the U.S. and globally, strong and still rising corporate profits, low interest rates and renewed interest in U.S. equities could make equities a rewarding asset class to own.In the Fund, we continue to look for misunderstood, unloved and attractively valued companies that we believe can thrive in a slow growth environment.We remain focused on companies with strong and growing free cash flow, particularly those that return this cash flow to shareholders through dividends and stock repurchases. The Osterweis Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. 4 Osterweis Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Returns Periods Ended September 30, 2013 Since Inception 1 Yr. 5 Yr. 10 Yr. 15 Yr. (October 1, 1993) Osterweis Fund 25.72% 10.38% 9.26% 11.31% 11.28% S&P 500 Index 19.34 10.02 7.57 8.77 Expense Ratio as of 3/31/2013: 1.04% The performance data quoted above represent past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Ten Years Ending 9/30/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2003 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % HealthSouth Corp. Cinemark Holdings, Inc. Magellan Midstream Partners L.P. Air Lease Corp. Johnson & Johnson Nationstar Mortgage Holdings, Inc. Bayer AG Google, Inc. – Class A Enterprise Products Partners L.P. Total % Fund holdings are subject to change. Sector Allocation 5 Osterweis Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Common Stocks: 83.3% Aerospace & Defense: 4.6% Boeing Co. $ Spirit AeroSystems Holdings, Inc. – Class A1 Triumph Group, Inc. Beverages: 2.3% Diageo Plc – ADR Communications Equipment: 2.1% Motorola Solutions, Inc. Containers & Packaging: 5.5% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 3.8% BM&FBovespa SA PHH Corp.1 Electric Utilities: 1.0% NRG Yield, Inc. – Class A1 Food Products: 2.5% Unilever NV – ADR Gas Utilities: 2.2% Questar Corp. Health Care Equipment & Supplies: 4.7% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.2% HealthSouth Corp. Insurance: 4.3% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.9% Liberty Interactive Corp. – Class A1 Internet Software & Services: 2.9% Google, Inc. – Class A1 Media: 8.1% Cinemark Holdings, Inc. DirecTV1 Viacom, Inc. – Class B Multiline Retail: 1.6% Marks & Spencer Group Plc – ADR Office Electronics: 1.7% Xerox Corp. Oil, Gas & Consumable Fuels: 4.5% Cosan Limited – Class A Occidental Petroleum Corp. Pharmaceuticals: 11.8% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.5% Atmel Corp.1 Software: 2.5% Oracle Corporation Specialty Retail: 2.3% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 2.9% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 2.9% Air Lease Corp. Water Utilities: 2.5% American Water Works Co., Inc. Total Common Stocks (Cost $574,752,054) The accompanying notes are an integral part of these financial statements. 6 Osterweis Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Partnerships & Trusts: 8.5% Oil, Gas & Consumable Fuels: 8.5% Atlas Pipeline Partners L.P. $ Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $39,293,127) Real Estate Investment Trusts: 4.2% New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $38,887,934) Short-Term Investments: 4.0% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $42,604,247) Total Investments in Securities: 100.0% (Cost $695,537,362) Liabilities in Excess of Other Assets: (0.0%) ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Annualized seven-day yield as of September 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 7 Strategic Income Fund | Portfolio Managers’ Review Performance Summary The Osterweis Strategic Income Fund (the “Fund”) generated a total return of 1.68% for the six-month period ending September 30, 2013, outperforming its benchmark, the Barclays U.S. Aggregate Bond Index (the “BC Agg”), which returned -1.77% over the same period.(Please see standardized performance in the table following this review.) Market Review Commentary from the Federal Reserve (“the Fed”) roiled the markets toward the end of the first fiscal quarter, as it appeared that the Fed might begin tapering its quantitative easing in the early fall.The Fed took the markets by surprise in September with the decision not to “taper” their bond buying.We were not completely surprised given the somewhat weak economic data we got during the summer and the Fed’s claim that any policy actions on their part would be data dependent. Portfolio Review During the six-month period ending September 30th, the Fund returned solid results on both an absolute and relative basis.The Fund’s general avoidance of investment grade holdings and its shorter duration positioning were the primary contributors to relative performance. Within the overall bond market, the investment grade sector noticeably underperformed the non-investment grade sector during the period.The Fund’s mostly non-investment grade (high yield) securities also performed well on the whole, outpacing the benchmark’s investment grade holdings on average.Given the Fund’s significant weight in high yield securities, this sector added notably to both absolute and relative results in the period.At the beginning of the fiscal year, the Fund held approximately 77% in high yield securities.As of September 30th, this weighting remained approximately the same at 78%.The benchmark, an investment grade index, does not contain any high yield bonds.Within the benchmark, every single sub-sector posted negative returns. The yield curve rose for maturities greater than one year, with longer term yields rising more than shorter term yields.For maturities less than one year, the yield curve declined slightly.As a result, within both investment and non-investment grade sectors in the overall bond market, shorter duration holdings posted higher returns than longer term issues.As such, the Fund’s shorter duration positioning relative to the benchmark was another contributor to relative performance. Outlook & Portfolio Positioning We continue to believe that the U.S. will grow slowly in the coming years.We are not looking to make short-term bets based on our best guesses related to the Fed’s actions or short-term economic data.Given our outlook and measured approach, we continue to favor shorter-term high yield bonds for their potential to provide relatively attractive yields versus other sectors of the bond market.Although Treasury yields have improved, we still feel that they don’t offer compelling value at this time.Going forward we should expect to see some market volatility as the budget and debt ceiling issues are addressed.We are keeping some cash on hand to add to our high yield and convertible positions should opportunities present themselves. The Osterweis Strategic Income Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk.The Fund may invest in municipal securities which are subject to the risk of default. 8 Strategic Income Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Returns Periods Ended September 30, 2013 Since Inception 1 Yr. 5 Yr. 10 Yr. (August 30, 2002) Osterweis Strategic Income Fund 6.92% 8.80% 7.21% 7.90% Barclays U.S. Aggregate Bond Index -1.68 5.41 4.59 Expense Ratio as of 3/31/2013: 0.93% The performance data quoted above represent past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Ten Years Ending 9/30/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2003 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Debt Holdings CIT Group, Inc., 5.250% % Icahn Enterprises L.P., 7.750% Stone Energy Corp., 8.625% Horsehead Holding Corp. 10.500% Calpine Corp., 7.250% Manitowoc Co., Inc., 9.500% Fiesta Restaurant Group, Inc., 8.875% Alon Refining Krotz Springs, Inc., 13.500% Beverages & More, Inc., 9.625% Shearer’s Foods, Inc., 9.000% Total % Fund holdings are subject to change Sector Allocation 9 Strategic Income Fund | Schedule of Investments at September 30, 2013 (Unaudited) Principal Amount Value Bonds: 85.5% Corporate Bonds: 81.1% Aerospace & Defense: 1.3% AAR Corp. $ 7.250%, 01/15/2022 $ ADS Tactical, Inc. 11.000%, 04/01/20181 Erickson Air-Crane, Inc. 8.250%, 05/01/20201 Auto Components: 0.6% Stoneridge, Inc. 9.500%, 10/15/20171 Beverages: 1.8% Beverages & More, Inc. 9.625%, 10/01/20141 Cott Beverages, Inc. 8.375%, 11/15/2017 Building Products: 0.6% Cleaver-Brooks, Inc. 8.750%, 12/15/20191 Capital Markets: 2.0% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.3% LSB Industries, Inc. 7.750%, 08/01/20191 Trinseo Materials Operating SCA 8.750%, 02/01/20191 Commercial Banks: 2.5% CIT Group, Inc. 5.250%, 04/01/20141 4.750%, 02/15/20151 Commercial Services & Supplies: 2.8% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 6.000%, 11/15/2020 Interface, Inc. 11.375%, 11/01/2013 R.R. Donnelley & Sons Co. 8.600%, 08/15/2016 8.250%, 03/15/2019 8.875%, 04/15/2021 7.000%, 02/15/2022 Construction & Engineering: 0.5% RSC Holdings, Inc. 10.250%, 11/15/2019 Construction Materials: 0.9% Associated Asphalt Partners LLC 8.500%, 02/15/20181 Rain CII Carbon LLC 8.000%, 12/01/20181 Consumer Finance: 2.9% Ally Financial, Inc. 4.500%, 02/11/2014 3.500%, 07/18/2016 Cash America International, Inc. 5.750%, 05/15/20181 GMAC LLC 6.750%, 12/01/2014 SLM Corp. 5.000%, 10/01/2013 Containers & Packaging: 1.4% Packaging Dynamics Corp. 8.750%, 02/01/20161 Diversified Consumer Services: 0.4% Coinstar, Inc. 6.000%, 03/15/20191 Diversified Financial Services: 4.2% AerCap Aviation Solutions BV 6.375%, 05/30/2017 Air Lease Corp. 4.500%, 01/15/2016 5.625%, 04/01/20172 The accompanying notes are an integral part of these financial statements. 10 Strategic Income Fund | Schedule of Investments at September 30, 2013 (Unaudited) Principal Amount Value Diversified Financial Services: 4.2% (Continued) International Lease Finance Corp. $ 6.625%, 11/15/2013 $ 5.650%, 06/01/2014 4.875%, 04/01/2015 8.625%, 09/15/20152 Milestone Aviation Group Ltd. 8.625%, 12/15/20171 Diversified Telecommunication Services: 2.0% West Corp. 8.625%, 10/01/2018 Windstream Corp. 8.125%, 09/01/2018 Electrical Equipment: 1.1% Advanced Lighting Technologies, Inc. 10.500%, 06/01/20191,5 Coleman Cable, Inc. 9.000%, 02/15/2018 Energy Equipment & Services: 4.0% CCS, Inc. 11.000%, 11/15/20151 Era Group, Inc. 7.750%, 12/15/2022 Heckmann Corp. 9.875%, 04/15/2018 ION Geophysical Corp. 8.125%, 05/15/20181 Food & Staples Retailing: 3.4% BI-LO LLC 8.625%, 09/15/20181 KeHE Distributors LLC 7.625%, 08/15/20211 Spartan Stores, Inc. 6.625%, 12/15/20161,3 Tops Holding Corp. 8.875%, 12/15/20171 Tops Holding II Corp. 8.750%, 06/15/20181 Food Products: 1.5% Shearer’s Foods, Inc. 9.000%, 11/01/20191 Health Care Equipment & Supplies: 1.4% Alere, Inc. 8.625%, 10/01/2018 Health Care Providers & Services: 2.3% Alliance HealthCare Services, Inc. 8.000%, 12/01/2016 HCA, Inc. 5.750%, 03/15/2014 7.190%, 11/15/2015 VWR Funding, Inc. 7.250%, 09/15/2017 Hotels, Restaurants & Leisure: 4.2% Boyd Gaming Corp. 9.125%, 12/01/2018 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 Ruby Tuesday, Inc. 7.625%, 05/15/2020 Household Durables: 1.9% Blyth, Inc. 6.000%, 06/30/20171,3 Ethan Allen Global, Inc. 5.375%, 10/01/2015 Household Products: 0.6% Sun Products Corp. 7.750%, 03/15/20211 Independent Power Producers & Energy Traders: 1.8% Calpine Corp. 7.250%, 10/15/20171 Industrial Conglomerates: 2.3% Icahn Enterprises L.P. 7.750%, 01/15/2016 IT Services: 0.5% Unisys Corp. 6.250%, 08/15/2017 The accompanying notes are an integral part of these financial statements. 11 Strategic Income Fund | Schedule of Investments at September 30, 2013 (Unaudited) Principal Amount Value Leisure Equipment & Products: 1.1% Smith & Wesson Holding Corp. $ 5.875%, 06/15/20171 $ Machinery: 2.0% Manitowoc Co., Inc. 9.500%, 02/15/2018 Navistar International Corp. 8.250%, 11/01/2021 Media: 1.6% Lions Gate Entertainment Corp. 5.250%, 08/01/2018 MDC Partners, Inc. 6.750%, 04/01/20201 Regal Entertainment Group 9.125%, 08/15/2018 Metals & Mining: 4.9% A.M. Castle & Co. 12.750%, 12/15/2016 Coeur Mining, Inc. 7.875%, 02/01/20211 Edgen Murray Corp. 8.750%, 11/01/20201 Hecla Mining Co. 6.875%, 05/01/20211 Horsehead Holding Corp. 10.500%, 06/01/20171 Multiline Retail: 1.1% Bon-Ton Department Stores, Inc. 8.000%, 06/15/2021 Oil, Gas & Consumable Fuels: 8.1% Alon Refining Krotz Springs, Inc. 13.500%, 10/15/2014 Arch Coal, Inc. 8.750%, 08/01/2016 Armstrong Energy, Inc. 11.750%, 12/15/20191 Calumet Specialty Products Partners L.P. 9.375%, 05/01/2019 RAAM Global Energy Co. 12.500%, 10/01/20151 12.500%, 10/01/2015 Resolute Energy Corp. 8.500%, 05/01/2020 Stone Energy Corp. 8.625%, 02/01/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 1.0% Resolute Forest Products, Inc. 5.875%, 05/15/20231 Pharmaceuticals: 1.2% Valeant Pharmaceuticals International, Inc. 6.500%, 07/15/20161 Road & Rail: 1.4% Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 1.1% Global A&T Electronics Ltd. 10.000%, 02/01/20191 NXP BV 3.500%, 09/15/20161 Specialty Retail: 1.4% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Gibson Brands, Inc. 8.875%, 08/01/20181 Thrifts & Mortgage Finance: 1.6% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/2019 Tobacco: 1.4% Alliance One International, Inc. 9.875%, 07/15/20211 Trading Companies & Distributors: 1.4% Aviation Capital Group Corp. 3.875%, 09/27/20161 4.625%, 01/31/20181 The accompanying notes are an integral part of these financial statements. 12 Strategic Income Fund | Schedule of Investments at September 30, 2013 (Unaudited) Principal Amount Value Trading Companies & Distributors: 1.4% (Continued) United Rentals North America, Inc. $ 9.250%, 12/15/2019 $ Wireless Telecommunication Services: 1.6% MetroPCS Wireless, Inc. 7.875%, 09/01/2018 NII Capital Corp. 10.000%, 08/15/2016 8.875%, 12/15/2019 Total Corporate Bonds (Cost $3,696,403,651) Convertible Bonds: 4.4% Aerospace & Defense: 1.1% AAR Corp. 1.625%, 03/01/2014 1.750%, 02/01/20151 Air Freight & Logistics: 0.5% XPO Logistics, Inc. 4.500%, 10/01/2017 Capital Markets: 0.1% Knight Capital Group, Inc. 3.500%, 03/15/2015 Diversified Financial Services: 0.2% Air Lease Corp. 3.875%, 12/01/2018 Electrical Equipment: 0.4% General Cable Corp. 0.875%, 11/15/2013 Health Care Equipment & Supplies: 0.6% Teleflex, Inc. 3.875%, 08/01/2017 Machinery: 0.2% Navistar International Corp. 3.000%, 10/15/2014 Metals & Mining: 0.0% Horsehead Holding Corp. 3.800%, 07/01/2017 Oil, Gas & Consumable Fuels: 0.3% Alon USA Energy, Inc. 3.000%, 09/15/20181 Bill Barrett Corp. 5.000%, 03/15/2028 Tobacco: 1.0% Alliance One International, Inc. 5.500%, 07/15/2014 Vector Group Ltd. 2.500%, 01/15/20192 Total Convertible Bonds (Cost $176,772,894) Total Bonds (Cost $3,873,176,545) Shares Short-Term Investments: 12.3% Federated U.S. Treasury Cash Reserves, 0.000%4 Total Short-Term Investments (Cost $567,446,958) Total Investments in Securities: 97.8% (Cost $4,440,623,503) Other Assets in Excess of Liabilities: 2.2% Total Net Assets: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2013, the value of these securities amounted to $1,642,499,062 or 35.7% of net assets. 2 Variable/Step rate security; rate shown is the rate in effect on September 30, 2013. 3 Security is fair valued under supervision of the Board of Trustees.See Note 2 for further details. 4 Annualized seven-day yield as of September 30, 2013. 5 Illiquid security.Position subsequently sold. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 Strategic Investment Fund | Portfolio Managers’ Review Performance Summary The Osterweis Strategic Investment Fund (the “Fund”) generated a 7.73% total return for the six month period ending September 30, 2013, outperforming its blended benchmark, composed of 60% S&P 500 Index (the “S&P 500”) and 40% Barclays U.S. Aggregate Bond Index (the “BC Agg”), which returned 4.22% over the same period.(Please see standardized performance in the table following this letter.) Market Review The equity market, as measured by the S&P 500, gained a solid 8.31% in the first six months of the fiscal year and is up 19.34% for the trailing twelve months.High yield bonds provided positive returns over both periods as well.The equity market rally over the past 12-18 months occurred in spite of headline grabbing wrangling in Washington D.C. over the U.S. debt ceiling, government spending and taxes.The willingness of the market to look through the uncertainty emanating from D.C. is based on the earnings recovery in the S&P 500 in 2010-2012 that resulted in an attractive market valuation both relative to bonds and vis-a-vis historical equity valuations.Moreover, evidence has been building for the past several years that economic and financial conditions in the U.S. are on the mend and growth in 2014-2015 may finally be able to break out from the sluggish 1-2% range in which it has hovered for the better part of this recovery.At the same time, financial and economic conditions in the emerging markets have deteriorated.The growing divergence in conditions and outlooks between the developed world (especially the U.S.) and the emerging markets represents a stunning reversal in the investment landscape in a relatively short period of time. During the six month fiscal year period, much of the discussion in the fixed income markets was focused on potential Federal Reserve (the Fed) activities, as it appeared that the Fed might begin tapering its quantitative easing in the early fall.The Fed took the markets by surprise in September with the decision not to taper their bond buying.We were not completely surprised given the somewhat weak economic data we got during the summer and the Fed’s claim that any policy actions on their part would be data dependent. Portfolio Review At the start of the fiscal year on April 1, 2013, the Fund’s equity exposure was 56%.Equities averaged a 62% weighting over the next six months and ended the period on September 30th at 65%.Both the equity and fixed income holdings contributed to the Fund’s outperformance versus its blended benchmark over the period. Equities The Fund outperformed the benchmark for the six-month period ending September 30th.Favorable stock picking accounted for most of the value added, with our selections in Financials and Health Care making the greatest relative contribution overall.The top performer in Financials was Nationstar Mortgage, which gained over 50% during the period.In Health Care, Valeant and HealthSouth added the most value, with the former rising close to 40% and the latter more than 30%.Other notably rewarding investments include Consumer Discretionary stock Viacom and Industrials holding Boeing, with each advancing over 35% and rounding out the Fund’s top five performance contributors.On the negative side, stock selection in Consumer Staples, in particular our stock pick Unilever, slightly diminished the Fund’s outperformance.Besides Unilever, the largest detractors from performance were spread out over various sectors and included Cosan in Energy, BM&FBOVESPA in Financials, Hologic in Health Care, Compuware in Information Technology and Air Lease in Industrials. Also boosting relative returns was our sector allocation, with our lower weighting in Consumer Staples, absence of Telecommunications exposure, and higher weighting in Health Care compared to the benchmark adding the most value.Somewhat dampening this positive impact was the Fund’s greater exposure to Utilities and Energy as well as underweighting in Industrials and Financials. Fixed Income Within the overall bond market, the investment grade sector noticeably underperformed the non-investment grade sector during the period.The Fund’s mostly non-investment grade (high yield) securities also performed well on the 14 Strategic Investment Fund | Portfolio Managers’ Review whole, outpacing the benchmark’s investment grade holdings on average.Given the Fund’s significant weight in high yield securities, this sector added notably to both absolute and relative results in the period.At the beginning of the fiscal year, the Fund held approximately 77% in high yield securities.As of September 30th, this weighting remained approximately the same at 78%.The benchmark, an investment grade index, does not contain any high yield bonds.Within the benchmark, every single sub-sector posted negative returns. The yield curve rose for maturities greater than one year, with longer term yields rising more than shorter term yields.For maturities less than one year, the yield curve declined slightly.As a result, within both investment and non-investment grade sectors in the overall bond market, shorter duration holdings posted higher returns than longer term issues.As such, the Fund’s shorter duration positioning relative to the benchmark was another contributor to relative performance. Outlook & Portfolio Positioning The balance of long-term risks and opportunities leads us to our allocation of approximately 65% equity / 35% fixed income and cash, compared to the 60% equity / 40% fixed income split that we consider our long-term neutral position.In terms of equities, we believe the stock market is neither patently undervalued nor overvalued at its current level.We remain intrigued with what could be a highly supportive macroeconomic backdrop over the next several years.The combination of continued and perhaps accelerating economic growth both in the U.S. and globally, strong and still rising corporate profits, low interest rates and renewed interest in U.S. equities could make equities a rewarding asset class to own.In the Fund, we continue to look for misunderstood, unloved and attractively valued companies that we believe can thrive in a slow growth environment.We remain focused on companies with strong and growing free cash flow, particularly those that return this cash flow to shareholders through dividends and stock repurchases. On the fixed income side, we are not looking to make short-term bets based on our best guesses related to the Fed’s actions or short-term economic data.Given our outlook and measured approach, we continue to favor shorter-term high yield bonds for their potential to provide relatively attractive yields versus other sectors of the bond market.Although Treasury yields have improved, we still feel that they don’t offer compelling value at this time.Going forward we should expect to see some market volatility as the budget and debt ceiling issues are addressed. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Higher turnover rates may result in increased transaction costs, which could impact performance. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. 15 Strategic Investment Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Returns Periods Ended September 30, 2013 Since Inception 1 Yr. 3 Yr. (August 31, 2010) Osterweis Strategic Investment Fund 20.31% 14.07% 15.19% 60% S&P 500 Index/40% Barclays U.S. Aggregate Bond Index 10.58 10.95 12.55 Expense Ratio as of 3/31/2013: 1.30% The performance data quoted above represent past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Inception to9/30/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2010 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Boeing Co. NRG Yield, Inc. Owens-Illinois, Inc. HealthSouth Corp. Cinemark Holdings, Inc. Atlas Pipeline Partners L.P. Occidental Petroleum Corp. Nationstar Mortgage Holdings, Inc. Oracle Corporation Total % Top Ten Debt Holdings Calumet Specialty Products Partners L.P., 9.375% % Vector Group Ltd., 2.500% A.M. Castle & Co., 12.750% Packaging Dynamics Corp., 8.750% Carrols Restaurant Group, Inc., 11.250% Swift Services Holdings, Inc., 10.000% West Corp., 8.625% MetroPCS Wireless, Inc., 7.875% Cleaver-Brooks, Inc., 8.750% Alere, Inc., 8.625% Total % Fund holdings are subject to change. Sector Allocation 16 Strategic Investment Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Common Stocks: 55.7% Aerospace & Defense: 4.1% Boeing Co. $ Spirit AeroSystems Holdings, Inc. – Class A1 Triumph Group, Inc. Beverages: 1.1% Diageo Plc – ADR Communications Equipment: 1.8% Motorola Solutions, Inc. Containers & Packaging: 3.7% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 2.6% BM&FBovespa SA PHH Corp.1 Electric Utilities: 2.0% NRG Yield, Inc. Class A1 Food Products: 1.0% Unilever NV – ADR Gas Utilities: 1.4% Questar Corp. Health Care Equipment & Supplies: 3.0% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 2.0% HealthSouth Corp. Insurance: 2.8% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.7% Liberty Interactive Corp. – Class A1 Internet Software & Services: 1.7% Google, Inc. – Class A1 Media: 5.2% Cinemark Holdings, Inc. DirecTV1 Viacom, Inc. – Class B Multiline Retail: 0.8% Marks & Spencer Group Plc – ADR Office Electronics: 1.6% Xerox Corp. Oil, Gas & Consumable Fuels: 2.6% Cosan Limited – Class A Occidental Petroleum Corp. Pharmaceuticals: 7.2% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 0.9% Atmel Corp.1 Software: 1.8% Oracle Corporation Specialty Retail: 1.6% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 1.8% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 1.7% Air Lease Corp. Water Utilities: 1.6% American Water Works Co., Inc. Total Common Stocks (Cost $96,447,228) The accompanying notes are an integral part of these financial statements. 17 Strategic Investment Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Partnerships & Trusts: 4.5% Oil, Gas & Consumable Fuels: 4.5% Atlas Pipeline Partners L.P. $ Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $7,594,909) Real Estate Investment Trusts: 2.9% New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $5,548,338) Principal Amount Value Bonds: 31.6% Corporate Bonds: 30.3% Aerospace & Defense: 0.7% ADS Tactical, Inc. $ 11.000%, 04/01/20183 Erickson Air-Crane, Inc. 8.250%, 05/01/20203 Auto Components: 0.5% Stoneridge, Inc. 9.500%, 10/15/20173 Beverages: 0.5% Beverages & More, Inc. 9.625%, 10/01/20143 Building Products: 0.5% Cleaver-Brooks, Inc. 8.750%, 12/15/20193 Capital Markets: 0.8% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 0.9% LSB Industries, Inc. 7.750%, 08/01/20193 Trinseo Materials Operating SCA 8.750%, 02/01/20193 Commercial Services & Supplies: 1.3% Deluxe Corp. 6.000%, 11/15/2020 Interface, Inc. 11.375%, 11/01/2013 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 8.875%, 04/15/2021 Construction Materials: 1.0% Associated Asphalt Partners LLC 8.500%, 02/15/20183 Rain CII Carbon LLC 8.000%, 12/01/20183 Consumer Finance: 0.7% Ally Financial, Inc. 3.500%, 07/18/2016 Cash America International, Inc. 5.750%, 05/15/20183 Containers & Packaging: 0.5% Packaging Dynamics Corp. 8.750%, 02/01/20163 Diversified Consumer Services: 0.5% Coinstar, Inc. 6.000%, 03/15/20193 Diversified Financial Services: 0.9% Air Lease Corp. 4.500%, 01/15/2016 International Lease Finance Corp. 6.625%, 11/15/2013 Milestone Aviation Group Ltd. 8.625%, 12/15/20173 The accompanying notes are an integral part of these financial statements. 18 Strategic Investment Fund | Schedule of Investments at September 30, 2013 (Unaudited) Principal Amount Value Diversified Telecommunication Services: 0.8% West Corp. $ 8.625%, 10/01/2018 $ Windstream Corp. 8.125%, 09/01/2018 Electrical Equipment: 0.6% Advanced Lighting Technologies, Inc. 10.500%, 06/01/20193,6 Coleman Cable, Inc. 9.000%, 02/15/2018 Energy Equipment & Services: 1.6% CCS, Inc. 11.000%, 11/15/20153 Era Group, Inc. 7.750%, 12/15/2022 Heckmann Corp. 9.875%, 04/15/2018 ION Geophysical Corp. 8.125%, 05/15/20183 Food & Staples Retailing: 1.5% BI-LO LLC 8.625%, 09/15/20183 KeHE Distributors LLC 7.625%, 08/15/20213 Tops Holding Corp. 8.875%, 12/15/20173 Tops Holding II Corp. 8.750%, 06/15/20183 c511,875 Food Products: 0.5% Shearer’s Foods, Inc. 9.000%, 11/01/20193 Health Care Equipment & Supplies: 0.5% Alere, Inc. 8.625%, 10/01/2018 Health Care Providers & Services: 0.7% Alliance HealthCare Services, Inc. 8.000%, 12/01/2016 VWR Funding, Inc. 7.250%, 09/15/2017 Hotels, Restaurants & Leisure: 1.8% Boyd Gaming Corp. 9.125%, 12/01/2018 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 Ruby Tuesday, Inc. 7.625%, 05/15/2020 Household Durables: 1.0% Blyth, Inc. 6.000%, 06/30/20173,4 Ethan Allen Global, Inc. 5.375%, 10/01/2015 Household Products: 0.4% Sun Products Corp. 7.750%, 03/15/20213 Independent Power Producers & Energy Traders: 0.2% Calpine Corp. 7.250%, 10/15/20173 Industrial Conglomerates: 0.5% Icahn Enterprises L.P. 7.750%, 01/15/2016 Leisure Equipment & Products: 0.2% Smith & Wesson Holding Corp. 5.875%, 06/15/20173 Machinery: 0.2% Navistar International Corp. 8.250%, 11/01/2021 Media: 0.7% Lions Gate Entertainment Corp. 5.250%, 08/01/2018 MDC Partners, Inc. 6.750%, 04/01/20203 Metals & Mining: 2.1% A.M. Castle & Co. 12.750%, 12/15/2016 Coeur Mining, Inc. 7.875%, 02/01/20213 The accompanying notes are an integral part of these financial statements. 19 Strategic Investment Fund | Schedule of Investments at September 30, 2013 (Unaudited) Principal Amount Value Metals & Mining: 2.1% (Continued) Edgen Murray Corp. $ 8.750%, 11/01/20203 $ Hecla Mining Co. 6.875%, 05/01/20213 Horsehead Holding Corp. 10.500%, 06/01/20173 Multiline Retail: 0.4% Bon-Ton Department Stores, Inc. 8.000%, 06/15/2021 Oil, Gas & Consumable Fuels: 3.0% Alon Refining Krotz Springs, Inc. 13.500%, 10/15/2014 Calumet Specialty Products Partners L.P. 9.375%, 05/01/2019 RAAM Global Energy Co. 12.500%, 10/01/20153 12.500%, 10/01/2015 Resolute Energy Corp. 8.500%, 05/01/2020 Stone Energy Corp. 8.625%, 02/01/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.4% Resolute Forest Products, Inc. 5.875%, 05/15/20233 Pharmaceuticals: 0.5% Valeant Pharmaceuticals International, Inc. 6.500%, 07/15/20163 Road & Rail: 0.5% Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 0.4% Global A&T Electronics Ltd. 10.000%, 02/01/20193 Specialty Retail: 0.7% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Gibson Brands, Inc. 8.875%, 08/01/20183 Thrifts & Mortgage Finance: 0.5% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/2019 Tobacco: 0.4% Alliance One International, Inc. 9.875%, 07/15/20213 Trading Companies & Distributors: 0.5% Aviation Capital Group Corp. 3.875%, 09/27/20163 4.625%, 01/31/20183 Wireless Telecommunication Services: 0.9% MetroPCS Wireless, Inc. 7.875%, 09/01/2018 NII Capital Corp. 8.875%, 12/15/2019 Total Corporate Bonds (Cost $63,988,014) Convertible Bonds: 1.3% Aerospace & Defense: 0.4% AAR Corp. 1.625%, 03/01/2014 Air Freight & Logistics: 0.3% XPO Logistics, Inc. 4.500%, 10/01/2017 Tobacco: 0.6% Vector Group Ltd. 2.500%, 01/15/20192 Total Convertible Bonds (Cost $2,426,710) Total Bonds (Cost $66,414,724) The accompanying notes are an integral part of these financial statements. 20 Strategic Investment Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Short-Term Investments: 1.7% Federated U.S. Treasury Cash Reserves, 0.000%5 $ Total Short-Term Investments (Cost $3,596,606) Total Investments in Securities: 96.4% (Cost $179,601,805) Other Assets in Excess of Liabilities: 3.6% Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Variable/Step rate security; rate shown is the rate in effect on September 30, 2013. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2013, the value of these securities amounted to $32,116,867 or 15.1% of net assets. 4 Security is fair valued under supervision of the Board of Trustees.See Note 2 for further details. 5 Annualized seven-day yield as of September 30, 2013. 6 Illiquid security.Position subsequently sold. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 21 Institutional Equity Fund | Portfolio Managers’ Review Performance Summary The Osterweis Institutional Equity Fund (the “Fund”) generated a 10.14% total return for the six-month period ending September 30, 2013, outperforming its benchmark, the S&P 500 Index (the “S&P 500”), which returned 8.31% over the same period.(Please see standardized performance in the table following this review.) Market Review The equity market, as measured by the S&P 500, gained a solid 8.31% in the first six months of the fiscal year and is up 19.34% for the trailing twelve months.The market rally over the past 12-18 months occurred in spite of headline grabbing wrangling in Washington D.C. over the U.S. debt ceiling, government spending and taxes.The willingness of the market to look through the uncertainty emanating from D.C. is based on the earnings recovery in the S&P 500 in 2010-2012 that resulted in an attractive market valuation both relative to bonds and vis-a-vis historical equity valuations.Moreover, evidence has been building for the past several years that economic and financial conditions in the U.S. are on the mend and growth in 2014-2015 may finally be able to break out from the sluggish 1-2% range in which it has hovered for the better part of this recovery.At the same time, financial and economic conditions in the emerging markets have deteriorated.The growing divergence in conditions and outlooks between the developed world (especially the U.S.) and the emerging markets represents a stunning reversal in the investment landscape in a relatively short period of time. Portfolio Review The Fund outperformed the benchmark for the six-month period ending September 30th.Favorable stock picking accounted for most of the value added, with our selections in Health Care and Financials making the greatest relative contribution overall.In Health Care, Valeant and HealthSouth added the most value, with the former rising close to 40% and the latter more than 30%.The top performer in Financials was Nationstar Mortgage, which gained over 50% during the period.Other notably rewarding investments include Consumer Discretionary stock Viacom and Industrials holding Boeing, with each advancing over 35% and rounding out the Fund’s top five performance contributors.On the negative side, stock selection in Consumer Staples, in particular our stock pick Unilever, slightly diminished the Fund’s outperformance.Besides Unilever, the largest detractors from performance were spread out over various sectors and included BM&FBOVESPA in Financials, Hologic in Health Care, Cosan in Energy, Compuware in Information Technology and Air Lease in Industrials. Also boosting relative returns was our sector allocation, with our lower weighting in Consumer Staples, absence of Telecommunications exposure, and higher weighting in Health Care compared to the benchmark adding the most value.Somewhat dampening this positive impact was the Fund’s greater exposure to Utilities and Energy as well as underweighting in Financials and Industrials. Outlook & Portfolio Positioning We believe the stock market is neither patently undervalued nor overvalued at its current level.We remain intrigued with what could be a supportive macroeconomic backdrop over the next several years.The combination of continued and perhaps accelerating economic growth both in the U.S. and globally, strong and still rising corporate profits, low interest rates and renewed interest in U.S. equities could make equities a rewarding asset class to own.In the Fund, we continue to look for misunderstood, unloved and attractively valued companies that we believe can thrive in a slow growth environment.We remain focused on companies with strong and growing free cash flow, particularly those that return this cash flow to shareholders through dividends and stock repurchases. The Osterweis Institutional Equity Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices, demand and changes in tax code.From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. 22 nstitutional Equity Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Returns Periods Ended September 30, 2013 Six Since Inception Months 1 Yr. (July 31, 2012) Osterweis Institutional Equity Fund 10.14% 27.25% 25.67% S&P 500 Index 8.31 19.34 21.22 Expense Ratio as of 3/31/2013: 1.01% The performance data quoted above represent past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Inception to 9/30/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on July 31, 2012 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Cinemark Holdings, Inc. HealthSouth Corp. Crown Holdings, Inc. Boeing Co. Atlas Pipeline Partners L.P. Owen-Illinois, Inc. Johnson & Johnson Occidental Petroleum Corp. Magellan Midstream Partners L.P. Total % Fund holdings are subject to change. Sector Allocation 23 Institutional Equity Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Common Stocks: 84.4% Aerospace & Defense: 5.4% Boeing Co. $ Spirit AeroSystems Holdings, Inc. – Class A1 Triumph Group, Inc. Beverages: 2.5% Diageo Plc – ADR Communications Equipment: 2.1% Motorola Solutions, Inc. Containers & Packaging: 6.0% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Financial Services: 3.3% BM&FBovespa SA PHH Corp.1 Food Products: 2.3% Unilever NV – ADR Gas Utilities: 2.0% Questar Corp. Health Care Equipment & Supplies: 5.0% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.1% HealthSouth Corp. Insurance: 4.4% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 2.9% Liberty Interactive Corp. – Class A1 Internet Software & Services: 2.7% Google, Inc. – Class A1 Media: 8.6% Cinemark Holdings, Inc. DirecTV1 Viacom, Inc. – Class B Multiline Retail: 1.5% Marks & Spencer Group Plc – ADR Office Electronics: 1.5% Xerox Corp. Oil, Gas & Consumable Fuels: 4.6% Cosan Limited – Class A Occidental Petroleum Corp. Pharmaceuticals: 12.9% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.4% Atmel Corp.1 Software: 2.8% Oracle Corporation Specialty Retail: 2.0% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 2.2% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 2.7% Air Lease Corp. Water Utilities: 2.5% American Water Works Co., Inc. Total Common Stocks (Cost $35,101,302) The accompanying notes are an integral part of these financial statements. 24 Institutional Equity Fund | Schedule of Investments at September 30, 2013 (Unaudited) Shares Value Partnerships & Trusts: 8.3% Oil, Gas & Consumable Fuels: 8.3% Atlas Pipeline Partners L.P. $ Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $3,449,334) Real Estate Investment Trusts: 4.3% New Residential Investment Corp. Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $1,951,376) Short-Term Investments: 5.3% Federated U.S. Treasury Cash Reserves, 0.000%2 Total Short-Term Investments (Cost $2,724,596) Total Investments in Securities: 102.3% (Cost $43,226,608) Liabilities in Excess of Other Assets: (2.3)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Annualized seven-day yield as of September 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 25 Osterweis Funds | Statements of Assets and Liabilities at September 30, 2013 (Unaudited) Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund ASSETS Investments in securities, at value (cost $695,537,362, $4,440,623,503, $179,601,805 and $43,226,608, respectively) (Note 2) $ Cash — — — Receivables: Investment securities sold Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 26 Osterweis Funds | Statements of Operations For the Period Ended September 30, 2013 (Unaudited) Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund INVESTMENT INCOME Dividends (net of $152,383, $0, $11,568 and $9,736, respectively, in foreign withholding taxes) $ $ — $ $ Interest 28 Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders 31 Audit fees Miscellaneous expense Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Fees waived by the Adviser — — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 27 Osterweis Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From realized gains — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)(b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase (decrease) $ ) $ ) (b) Net of redemption fees of $1,060 and $14,508, respectively. The accompanying notes are an integral part of these financial statements. 28 Strategic Income Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $127,947 and $30,583, respectively. The accompanying notes are an integral part of these financial statements. 29 Strategic Investment Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $3,656 and $140, respectively. The accompanying notes are an integral part of these financial statements. 30 Institutional Equity Fund | Statements of Changes in Net Assets Period from Six Months Ended July 31, 2012* September 30, 2013 through (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year — End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Period from July 31, 2012* (Unaudited) through March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $0 and $11,328, respectively. * Commenced operations on July 31, 2012. The accompanying notes are an integral part of these financial statements. 31 Osterweis Fund | Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income1 Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income — ) — ) ) ) From net realized gain — ) ) — — ) Total distributions — ) Paid-in-capital from redemption fees (Note 2)2 Net asset value, end of period/year $ Total return %3 % )% % % )% RATIO/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Ratio of expenses to average net assets %4 % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Ratio of net investment income to average net assets %4 % Portfolio turnover rate 18
